                                                   •
                                                   l' I 'SDC SDNY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   I: UOCUMENT
                                                   \ .;,,:cTRONICALLYFil.ED
                                                   11 on, #:                                    ,,        .
 UNITED STATES OF AMERICA                          •' · rr: r.~1         ,·n·                    R,O
                                                    L~-.~~   l ·~-   •   ~   •         •




                                                   18-cr-14 (JSR)
                 -against-
                                                   MEMORANDUM ORDER
 FRANK GIOVINCO,

                Defendant.



JED S. RAKOFF, U.S.D.J

     On December 3, 2019, defendant Frank Giovinco was convicted at

trial     of    racketeering   conspiracy     in    violation                    of        18        U.   s. C.     §


1962(d) and extortion conspiracy in violation of 18 U.S.C. 1951(a).

The jury unanimously found that the defendant agreed with others,

including       Vincent   Esposito,   Steven Arena,                   Frank           Cognetta,                   and

others,    to participate in a pattern of racketeering offenses on

behalf     of    the   Genovese   Crime   Family       of            La      Cosa          Nostra             (the

"Genovese Crime Family"), including multiple acts of extortion and

fraud. The defendant now moves for a new trial pursuant to Federal

Rule of Criminal Procedure 33 on two grounds.                                    First,          he argues

that a     number of the Court's purportedly erroneous evidentiary

rulings justify a new trial. Second, he argues that the weight of

the evidence was against his conviction.                     For the reasons below,

neither argument is persuasive and the Rule 33 motion is denied.

I.      Rule 33 Standard


                                          1
      Federal Rule of Criminal Procedure 33 states that "[u]pon the

defendant's motion, the court may vacate any judgment and grant a

new trial if the interest of justice so requires." Fed. R. Crim.

P. 33. However, because it owes deference to the jury's findings,

see United States v. Sanchez, 969 F.2d 1409, 1414 (2d Cir. 1992),

the Court "must exercise the Rule 33 authority 'sparingly' and in

'the     most     extraordinary       circumstances.'"         United    States   v.

Ferguson,       246 F.3d 129,   134    (2d Cir.     2001)     (citing Sanchez,    969

F.2d at 1414). To prevail on a Rule 33 motion, the burden is on

the defense to show that "letting [the] guilty verdict stand would

be a manifest injustice." Ferguson, 246 F.3d at 134.

II.     Evidentiary Rulings

  The defendant first moves for a new trial on the ground that

the Court erred in a number of its evidentiary ~ulings. The Court

first erred,       according to Giovinco,          by permitting Special Agent

John Carillo to testify.          Second,      the Court erred by precluding

cross examination of (1) a cooperating witness ("CW-3") regarding

his history of mental health conditions; (2) Vincent Fyfe regarding

his alleged extra-martial affairs; and (3) Clifford Moss regarding

certain transactions with the estate of a former client.

      a. Special Agent John Carillo's Testimony

  Giovinco argues that the Court erred by permitting government

witness Special Agent John Carillo to testify as an organized crime

expert.     The   defendant's motion          to   preclude    this   testimony was

                                          2
denied by Judge Marrero before the case was transferred to the

undersigned.        See      Decision and Order,               ECF No.        224.       This   Court,

however,     adopted Judge Marrero's decision.                          Transcript of Record

("Tr.") at 3. As Judge Marrero explained in denying the defense's

motion      in   limine       to   preclude     Carillo' s            testimony,         the    Second

Circuit      has       repeatedly      made     clear          that     the     testimony         of     a

Government witness as an expert on organized crime is admissible.

See United States v. Matera, 489 F.3d 115, 121-22                                   (2d Cir. 2007)

(listing cases in which "this circuit has approved the admission

of expert testimony in organized crime cases 'to help explain the

operation,       structure,         membership,          and terminology of                organized

crime families'"). Carillo's testimony, which included discussion

of    the   structure,         history,   purpose,             and     union     involvement           of

organized crime families such as the Genovese family, constituted

just this kind of permissible testimony. See Tr. at 34-76.

     Giovinco argues that, notwithstanding this precedent, Carillo's

testimony was           impermissible because              he     failed       to    "provide          any

historical,        narrative or reputation evidence                          ( expert testimony)

regarding        Mr.      Giovinco      specifically."                Mem.      of       Points        and

Authorities in Support of D's Motion at 9 ("D's Rule 33 Mem."),

ECF No. 345. Carillo's failure to testify to the specifics of the

defendant's crime,             however,   was exactly what made his testimony

permissible.           The    Second    Circuit          has     held     that       while      it      is

permissible        for       the   Government       to    call        experts       to   testify        in

                                                3
general       terms    about    organized crime groups               and their modes          of

operation, the Government "cannot satisfy its burden of proof by

taking    the       easy    route     of   calling     an    'expert'       whose    expertise

happens to be the defendant." United States v.                              Mejia,    545 F.3d

179,    191     (2d Cir.       2008).      Accordingly,       Carillo' s       testimony was

permissible for its very generality, and the Court did not err by

allowing it.

     b. Cross Examination of CW-3 Regarding His Mental Health History

     Giovinco       next    argues      that    the    Court    erroneously          precluded

defense counsel from cross examining Government witness CW-3 on

his     mental        health.       CW-3      testified,       inter        alia,    about    an

incriminating conversation he had with Giovinco while they were

incarcerated together. While imprisoned, CW-3 attempted to commit

suicide, was removed from an anger management program for medical

or     psychiatric         reasons,     and    was    prescribed       an    antidepressant.

Defense counsel argues that these conditions may have impacted the

accuracy       of     CW-3's    recollection          and    interpretation          of   events

during this time,            and that cross examination of CW-3 about his

mental health history was necessary for the jury to fully assess

CW-3's credibility.

     Although evidence of a witness's psychological history may be

admissible when it goes to his credibility, it should be excluded

when the probative value of the                       evidence is outweighed by its

potential        for    unfair      prejudice        under    Rule     403.     In    order   to

                                                 4
determine the probative value of the evidence,                               the court should

consider factors such as the nature of the psychological problem,

how    recent     the     history       is,     and    whether        the    problem may       have

affected the witness's ability to perceive or recall the events of

the testimony.          United States v.              Sasso,    59 F.3d 341,          347-48       (2d

Cir.    1995).    In this case,          the probative value of cross-examining

CW-3 on his mental health history would have been minimal at best.

Defense    counsel        has   provided no           reason     to believe          that    CW-3' s

depression had any impact on his ability to accurately perceive or

recall his conversations with Giovinco or otherwise bore on CW-

3's     credibility.        Thus,         the     Court        properly       excluded        cross

examination on this subject pursuant to Rule 403.

     This conclusion is also supported by the decisions of two other

courts in this district that precluded cross examination of CW-3

on his mental health history in other trials. ECF No. 292-1, Exh.

B (transcript excerpts of United States v. Londonio, No. 17-cr-89

at 46 (finding no "basis for concluding that depression or anxiety

impact your ability to perceive, even if these conditions were in

place     during       the' time        frame    of    the     matters       about    which        the

witnesses        are    going      to     testify"));           ECF    No.     292-1,       Exh.     A

(transcript excerpts of United States v. Castelle, No. 18-cr-15 at

13     (holding    that    "depression          of     [CW-3]     or    other psychological

infirmities are not relevant for cross-examination")).




                                                  5
     c. Cross Examination of Vincent                     Fyfe Regarding His          Purported

           Extramarital Affairs

     Giovinco       next     asserts      that    the    Court    "erroneously precluded

Defense Counsel from cross-examining Vincent Fyfe on his extra-

marital affairs." D's Rule 33 Mem. at 12. The Court, however, never

precluded such cross                examination because defense                  counsel never

affirmatively sought to undertake such cross examination. Rather,

the Court "preclude[d]               evidence of CW-2's extramarital affairs"

based on a Government motion in limine requesting as much. Tr. at

4 (emphasis added). The Court believed CW-2 to be Clifford Moss,

not Vincent          Fyfe,    and    it    is    clear    from both        the    Government's

briefing       on    the     motion       in    limine    and     defendant's       responsive

briefing that both parties were under the same impression.

     For example,          the Government referred to CW-2 as a "financial

advisor"       who    "sold certain            annuity    investment       products    to   the

Union," characteristics that only describe Clifford Moss. ECF No.

292 at 1.       In response to the Government's motion on this point,

Giovinco stated that "CW-2 is expected to testify as to his role

in    the     financial       fraud/extortion           that     several    members    of   the

Genovese Crime Family participated in. CW-2 is a central figure to

those allegations as a former financial professional." ECF No. 299

at    3.    Because    the     Court      never       precluded    cross     examination     of

Vincent Fyfe on his extramarital affairs, it could not have erred

in this regard.

                                                  6
  Moreover,     even if,       contrary to fact,              the Court had precluded

such cross examination, such a ruling would have been appropriate.

Evidence of an affair is not particularly probative of a witness's

character    for    truthfulness,           and    is       often    unduly        prejudicial,

justifying exclusion under Rule 403. See United States v. Siraj,

No 05-Cr-104,      2006 WL 2738952,           at *l         (E.D.N.Y.       Sept.    25,   2006)

(precluding     cross-examination             of        a    witness        concerning        his

extramarital affair because it was not "probative of the witness's

truthfulness or untruthfulness" and had a "prejudicial impact");

United States       v.   Ostrer,      422    F.    Supp.       93,    98    (S.D.N.Y.      1976)

(finding that evidence of an extramarital affair is usually of

little value to impeach a witness).

  d. Cross Examination of Clifford Moss Regarding His Transactions

        with an Estate

  Finally, Giovinco argues that the Court erred by "preclude[ing]

Defense Counsel from cross-examining cooperating witness Clifford

Moss regarding his nefarious transactions surrounding the Estate

of Clayton Majette."           D's    Rule    33 Mem.          at    13.    Giovinco       claims

defense counsel should have been permitted to cross examine Moss

about    how Moss    once helped a           client and his wife with estate

planning     before      the     client's          death,           about     the      romantic

relationship       between     Moss    and        the       client's       wife,     and    about

financial gifts the client's wife gave to Moss. As the Court held

at trial, any impeachment value that this episode might have was

                                              7
"far too speculative,            far   too remote,          [ and]     far too liable to

create confusion to be of value under a [Rule] 403 analysis." Tr.

at    388.   Accordingly,        the   Court     did   not       err   in    barring          cross

examination on this matter.

III. Weight of the Evidence

       In addition to his argument that a new trial is warranted

based on the Court's discovery rulings, Giovinco argues that a new

trial is warranted because the weight of the evidence was against

the verdict.      Specifically,         Giovinco argues              that the Government

failed to elicit sufficient evidence of Giovinco's membership in

the    alleged        conspiracy,      namely,    the       Genovese        Crime        Family.

Membership       in     this    conspiracy       was     necessary          to        prove    the

racketeering conspiracy charge                 against      the      defendant. 1 Where           a

defendant's Rule 33 motion is based on the alleged insufficiency

of    evidence,       "the     reviewing   court       is     required           to    draw    all

permissible inferences in favor of the government and resolve all

issues of credibility in favor of the jury verdict." United States

v. Kozeny, 667 F.3d 122, 139 (2d Cir. 2011).

       Drawing    all        inferences    in    favor      of       the    Government,          it

successfully      met     its    burden    of    demonstrating             the    defendant's


1 Although the defendant appears to be under the impression that
his membership in the Genovese Crime Family was necessary to
prove the extortion conspiracy charge, this is not the case. The
extortion conspiracy was separate from the racketeering
conspiracy, and only required an agreement with others to extort
another as defined under 18 U.S.C. § 1951(a).
                                            8
membership       in     the   Genovese    Crime       Family.      First,    John       Pennisi

testified that          his   conversations          with Giovinco        led     Pennisi       to

conclude that Giovinco was a member of the grou~.                                For example,

Pennisi     testified         that    Giovinco       represented      that        he    was     "a

gentleman," a code term meaning a member of an organized crime

group, in this case the Genovese Crime Family. See Tr. at 419-21.

Second,     the       Government       introduced       recordings          in     which       the

defendant       appeared      to     reference      involvement      with    the       Genovese

family. For example, the defendant, in the midst of his extortion

of Moss,    asked Moss if he wanted to make "him," meaning his co-

conspirator Steve Arena,               a Genovese Crime Family member,                     "feel

nice." See Government Exh. 316T. Third, other Government witnesses

testified to their understanding of Giovinco's association with

the Genovese Crime Family.               Fyfe,      for example,     testified that he

met the defendant through Arena,                    and understood them both to be

members    of     the    Genovese      Crime       Family.   See    Tr.     4 95-96.          This

evidence was sufficient for the jury to conclude that Giovinco was

a member of the Genovese Crime Family and thus a member of the

charged racketeering conspiracy.

IV.   Conclusion

      In short,         neither the Court's evidentiary rulings nor the

weight of the evidence justifies granting a new trial. Giovinco's

Rule 33 motion is thus denied.

      SO ORDERED.

                                               9
Dated:   New York, NY

         February   _if,   2020        JED S. RAKOFF, U.S.D.J.




                                  10
